Citation Nr: 0515742
Decision Date: 06/10/05	Archive Date: 09/19/05
DOCKET NO. 04-19 876                        DATE JUN 10 2005

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to an increased evaluation for residuals of tibial plateau fracture of the right knee with posttraumatic arthritis, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1979 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating determination of a regional office (RO) of the Department of Veterans Affairs (VA).

In August 2004, the veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

At his August 2004 hearing before the undersigned Law Judge, testified that his symptoms were more pronounced than at the time of the last VA examination performed in August 2002.

The Board further notes that both the veteran and his representative have requested that he be afforded an additional VA examination, specifically with regard to the presence of instability and subluxation.

VA is obliged to afford veterans contemporaneous examinations where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995). The veteran is competent to provide an opinion that his disabilities have worsened. Pros celie v. Derwinski, 2 Vet. App. 629 (1992).

- 2


Accordingly, this matter is remanded for the following:

1. The RO should schedule the veteran for a VA orthopedic examination of the veteran's right lower extremity to determine the nature and severity of his service-connected right knee disorder. All necessary tests and studies, including range of motion testing reported in degrees of arc and X-rays studies, should be performed and all findings should be reported in detail. The claims folder must be made available to the examiner for review in conjunction with the examination.

If loss of range of motion is present, the examiner should comment on whether the loss of range of motion is mild, moderate, or severe as well as the reason for the loss of motion. The examiner should elicit from the veteran all pertinent subjective complaints with regard to his right lower extremity and make specific findings as to whether each complaint is related to the service-connected right knee disorder or some other cause. The examiner should also comment on whether recurrent instability or subluxation is present, and, if so, whether it is slight, moderate, or severe. The examiner is further requested to render an opinion as to whether there is adequate pathology present to support the level of each of the veteran's subjective complaints.

The examiner is also requested to offer opinions on the following issues:

(a) Whether pain and limitation of motion, if any, can be attributed solely to the service-connected right knee disorder.

- 3 


 (b) Whether the right knee disorder causes weakened movement, fatigability, or incoordination. If so, the examiner should comment on the severity of these manifestations on the ability of the appellant to perform average employment in a civil occupation.

(c) In relation to any subjective complaints of pain, whether pain is visibly manifested on movement of the joint; the presence and degree of, or absence of, muscle atrophy attributable to the right knee disorder; the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right knee disorder; or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disorder.

2. After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted. If the claim remains denied, the veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be remanded to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 4

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).


RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 5 




